Title: To James Madison from Carter Beverley, 22 June 1808
From: Beverley, Carter
To: Madison, James



Dr. Sir
Virginia Culpeper County 22nd. June 1808.

From the very polite reception given to me last Winter when at the City of Washington by Mrs. Madison & yourself, I took the liberty shortly after of addressing you through the medium of Mr. Taylor  touching an appointment for a Friend of Mine.  As you were so obliging as to promise me your good offices in endeavoring to secure to me a Contract w. the Government for which I then solicited the several Departments of War & Navy, I now again presume to trouble you on the subject.  I have just address’d a letter to Genl. Dearborn offering myself for the Contract agreeably to his Advertisement of the 12th. of May, in which it is express’d that two thousand Stands of Muskets a year for five years are wanted.  The letter I bore to you from our Friend Mr John Strode, gave a sufficient description of my ability to encompass a Measure of the kind w. the Government; There remains consequently little necessity for me to say now, that there in point of situation & every other circumstance, no person has a better opportunity than I have of dealing largely & with punctuality.  I prefer giving a security upon a large landed Estate, to personal Sureties spoken of by the Secretary.  The alteration must be a very immaterial one I presume.  Permit me to solicit your Interest in the business, and to assure you, that should I meet w. success, there shall no possible exertion be wanting on my part to merit the perfect Confidence of the department.
 I beg the favor of my respectful Compliments to Mrs. Madison.
This letter will be presented by my Friend Robert H. Voss Esqr., who has undertaken to wait on you also.  I am Dr. Sir W. every Consideration of Respect yr. Mo: Ob. Servt.

Carter Beverley


NB.
I omitted to say how very important it is to my Iron Affairs that I should receive speedy information of the Certainty of my Obtaining the Contract.  I must therefore beg of you to communicate to Mr. Voss the result of your interference in my favor &c.


Carter Beverley

